                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

    JOSEPH BRENNAN,                                  )
                                                     )
             Plaintiff,                              )
                                                     )
    v.                                               )   NO. 3:19-cv-00948
                                                     )
    TONY MAYS, et al.,                               )
                                                     )
             Defendants.                             )

                                     MEMORANDUM OPINION

            Joseph Brennan, a state prisoner, filed this action under 42 U.S.C. § 1983 against the

Tennessee Department of Corrections (“TDOC”), TDOC Commissioner Tony Parker, and Warden

Tony Mays. 1 Before the Court is Defendants’ Motion to Dismiss or for Summary Judgment. (Doc.

No. 46.) Plaintiff filed a Response (Doc. No. 50) and Defendants filed a Reply (Doc. No. 52). As

explained below, Defendants’ Motion will be granted, and this action will be dismissed.

I.          Background

            Plaintiff has been in TDOC custody since 2009 after pleading guilty to two counts each of

attempted child rape and incest. (Doc. No. 19 ¶ 3.) The events giving rise to this action occurred

in August 2019 at Riverbend Maximum Security Institution (“RMSI”). (Id. ¶ 4.) On August 29,

prison officials put Plaintiff in administrative segregation while investigating whether he possessed

child pornography. (Doc. No. 51 ¶¶ 1–2.) Plaintiff denied doing so (Doc. No. 19 ¶ 4), and the

investigation did not result in a disciplinary charge (Doc. No. 47-2 ¶ 7). Plaintiff remained isolated

from general population until his transfer to another facility on September 20. (Doc. No. 51 ¶ 10.)




1
 Plaintiff filed a Notice of Voluntary Dismissal as to Hilton Hall, Jr., the warden at Hardeman County
Correctional Facility. (Doc. No. 42.)



         Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 1 of 13 PageID #: 363
       During this period in isolation at RMSI, Plaintiff alleges that he was in “solitary

confinement,” lived in “filthy conditions,” and had “minimal amounts of food and drink.” (Doc.

No. 19 ¶ 5.) Plaintiff raised issues regarding these conditions through two grievances, multiple

letters to Warden Tony Mays, and a letter to Mays from his attorney dated September 16, 2019.

(Doc. No. 19 ¶ 6; Doc. No. 19-1; Doc. No. 50-1 at 26–27, 63–64.) Plaintiff’s grievances and letters

were unanswered. (Doc. No. 19 ¶ 6; Doc. No. 50-1 at 26–27.)

       A.      Administrative Segregation—August 29 to September 3, 2019

       Upon Plaintiff’s arrival in administrative segregation, there was “trash everywhere” and

“images of bikini-clad women” on the walls before officers removed “most of” the trash and

images. (Doc. No. 50-1 at 19–20.) There were ants, and the floor was “covered in a black film.”

(Id. at 20.) The first night, Plaintiff received a bed roll, two sheets, a blanket, and a hygiene kit.

(Id.) Officers refused Plaintiff’s request for a towel, Bible, cup, cleaning supplies, and his sinus

and cholesterol medication, saying the refusal was “per the warden.” (Id. at 20, 22–23, 40–42, 47.)

       The next day, Plaintiff started asking officers to see mental health staff (id. at 48) because

he began having dark thoughts, feeling “extremely depressed,” and pulling out beard hair due to

anxiety. (Doc. No. 50-1 at 22, 26, 47–48.) Officers denied Plaintiff’s mental health requests (id. at

22), and Plaintiff did not submit a sick call request or an inmate inquiry to the warden (id. at 44).

       On September 3, 2019, Plaintiff’s mother met with Warden Tony Mays and told him about

Plaintiff’s conditions. (Doc. No. 51 ¶ 4.) That night, Plaintiff received his sinus and cholesterol

medication, two towels, two washcloths, and a laundry bag. (Doc. No. 50-1 at 23, 47.) Plaintiff

was allowed to shower and change clothes, but he was not provided shower shoes, so he showered

standing on a plastic bag. (Id. at 23, 27, 47.) Until his transfer on September 20, Plaintiff was

denied showers and meals on unspecified dates. (Id. at 27, 43–44.)



                                                  2

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 2 of 13 PageID #: 364
        B.      Protective Custody—September 4 to September 20, 2019

        On September 4, 2019, Plaintiff was placed on protective custody (Doc. No. 47-2 ¶ 8), and

a mental health representative told Plaintiff that she would “put in a referral to the psych doctor”

(Doc. No. 50-1 at 24). Defendants claim that, given Plaintiff’s offenses of conviction and the

allegation that he possessed child pornography, protective custody was necessary to keep Plaintiff

safe from harm by other inmates until he could be transferred to another facility. (Doc. No. 47-2

¶¶ 9, 11; Doc. No. 51 ¶ 3.) Plaintiff nonetheless requested to return to general population (Doc.

No. 47-3 at 3), and he claims that RMSI official denied this request in retaliation for Plaintiff’s

“asserting his rights under the constitution as well as TDOC policies” (Doc. No. 51 ¶ 3).

        On September 5, 2019, Plaintiff received a pair of boxer shorts, a shirt, a pair of socks, his

television, and his Bible. (Doc. No. 50-1 at 24–25.) Plaintiff did not receive the rest of his property,

“per the warden,” though he did receive in-person ministry and communion “a few times.” (Id. at

25.) Plaintiff was “restricted to [his] cell 24/7,” denied recreation, and allowed half an hour a day

of telephone calls. (Id. at 26.)

        On September 11, 2019, Plaintiff again told a mental health representative that he had not

seen a “psych doctor,” and the representative said she would put in another referral. (Id.) On

September 18, the representative evaluated Plaintiff for “a mental health treatment plan,” and on

September 19, Plaintiff saw a doctor who prescribed medications for depression and anxiety. (Id.)

The next day, Plaintiff received the first dose of this prescribed medication and was transferred to

Hardeman County Correctional Facility (“HCCF”). (Id. at 28.)

        C.      HCCF

        Since his transfer to HCCF, Plaintiff received some personal property back, but other

inmates have stolen from him, threatened him, and assaulted him. (Doc. No. 19 ¶¶ 7–8; Doc. No.



                                                   3

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 3 of 13 PageID #: 365
50-1 at 28–29, 50–54.) HCCF officials have also failed to provide his prescription medications on

unknown dates. (Doc. No. 19 ¶ 7; Doc. No. 50-1 at 28–30, 36.) Plaintiff alleges that he “has not

been restored to the privileges he had earned” (Doc. No. 19 ¶ 7), clarifying in his deposition that

these privileges include holiday meals, more outdoor recreation, less restrictive family visitation,

and a better paying job at RMSI (Doc. No. 50-1 at 54–55).

         D.      This Lawsuit

         Plaintiff sues Warden Tony Mays in his individual and official capacities, and

Commissioner Tony Parker in just his official capacity. (Doc. No. 19 at 2.) Plaintiff asserts that

Defendants deprived him of his substantive and procedural due process rights under the Fifth and

Fourteenth Amendments by placing him in solitary confinement. (Id. at 6.) He also asserts that

Defendants violated his Eighth Amendment right to be free from inhumane conditions of

confinement 2 and deliberate indifference to serious psychological needs. (Id.) Plaintiff requests

monetary damages and an injunction “prohibiting the Defendants from placing the Plaintiff in

solitary confinement without full compliance with TDOC policies in the future.” (Id. at 7.)

II.      Analysis

         Defendants filed a Motion to Dismiss or for Summary Judgment. As explained below, the

Court will grant Defendants’ motion to dismiss as to the TDOC, Defendant Parker, and Defendant

Mays in his official capacity. As to Plaintiff’s individual-capacity claims against Mays, the Court

will grant summary judgment on the merits, so it is unnecessary to address Defendants’ motion to

dismiss them.



2
  Plaintiff does not clearly spell out a conditions-of-confinement claim in the “Causes of Action” section of
the Amended Complaint. (See Doc. No. 19 at 6.) Nonetheless, Defendants clearly had “fair notice” of such
a claim because they identify and brief it. (Doc. No. 48 at 10–12); Mills v. Barnard, 869 F.3d 473, 484 (6th
Cir. 2017) (citations omitted) (“[C]ourts are generous in their interpretation of a complaint to identify causes
of actions so long as it provides fair notice to the defendant of the claim.”).

                                                       4

      Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 4 of 13 PageID #: 366
       A.      Motion to Dismiss

       When a defendant files a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court “construe[s] the complaint in the light most favorable to the plaintiff, accept[s] all well-

pleaded factual allegations as true, and examine[s] whether the complaint contains ‘sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.’” Solo v.

United Parcel Serv., 819 F.3d 788, 793 (6th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citation and quotation marks omitted). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)).

               1.      Dismissal of TDOC as a Party

       Defendants move to dismiss the TDOC because it is not a proper party under Section 1983.

(Doc. No. 48 at 2–3.) Defendants are correct. Hix v. Tenn. Dep’t of Corr., 196 F. App’x 350, 355

(6th Cir. 2006) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989)) (“The TDOC

is not a ‘person’ within the meaning of § 1983, and is therefore not a proper defendant.”).

       Citing Ex Parte Young, Plaintiff argues that the TDOC is an appropriate defendant because

he is requesting certain injunctive relief. (Doc. No. 50 at 5 (citing Ex Parte Young, 209 U.S. 123

(1908)). The Ex Parte Young doctrine “allows plaintiffs to bring claims for prospective relief

against state officials sued in their official capacity to prevent future federal constitutional or

statutory violations.” Boler v. Earley, 865 F.3d 391, 412 (6th Cir. 2017) (citing S & M Brands,

Inc. v. Cooper, 527 F.3d 500, 507 (6th Cir. 2008)). But this doctrine does not allow plaintiffs to

bring claims against states or state agencies themselves. Puckett v. Lexington-Fayette Urban Cnty.

Gov’t, 833 F.3d 590, 598 (6th Cir. 2016) (citing S & M Brands, 527 F.3d at 507–08) (“The Ex



                                                  5

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 5 of 13 PageID #: 367
parte Young doctrine applies when the lawsuit involves an action against state officials, not against

the state itself.”). Thus, the TDOC will be dismissed as a party.

                2.      Dismissal of Official-Capacity Claims

        Because they are both TDOC employees, the Court considers Plaintiff’s official-capacity

claims against Defendants Parker and Mays together. See Alkire v. Irving, 330 F.3d 802, 810 (6th

Cir. 2003) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)) (“[I]ndividuals sued in their

official capacities stand in the shoes of the entity they represent.”). Plaintiff requests an injunction

“prohibiting the Defendants from placing the Plaintiff in solitary confinement without full

compliance with TDOC policies in the future.” (Doc. No. 19 at 7.) Defendants contend that

Plaintiff’s transfer to HCCF rendered this request moot. (Doc. No. 48 at 5–7.) The Court agrees.

        “[A] claim for injunctive relief is generally moot once a prisoner transfers from the

complained-of prison to another prison.” Anderson v. Morgan Cnty. Corr. Complex, No. 15-6344,

2016 WL 9402910, at *2 (6th Cir. Sept. 21, 2016) (citing Kensu v. Haigh, 87 F.3d 172, 175 (6th

Cir. 1996)). There is an exception to this general rule where the prisoner “faces the potential for

future harm” at the second prison based on actions taken at the first prison. See Colvin v. Caruso,

605 F.3d 282, 295–96 (6th Cir. 2010). “Underlying [this] rule is the premise that injunctive relief

is appropriate only where plaintiff can show a reasonable expectation or demonstrated probability

that he is in immediate danger of sustaining direct future injury as the result of the challenged

official conduct.” Proctor v. Applegate, 661 F. Supp. 2d 743, 762 (E.D. Mich. 2009) (quoting

Kime v. Jones, No. 4:06-cv-28, 2007 WL 586793, at *3 (W.D. Mich. Feb. 21, 2007)).

        Here, Plaintiff alleges that prison officials improperly placed him in solitary confinement

at RMSI, but he does not allege that this placement carried over to or impacted his confinement at

HCCF. Indeed, Plaintiff does not allege that he has been placed in solitary confinement at HCCF



                                                   6

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 6 of 13 PageID #: 368
at any time, and any concern of future confinement in isolation without appropriate process is

purely speculative. Accordingly, Plaintiff’s transfer to HCCF rendered his request for injunctive

relief moot, and Plaintiff’s official-capacity claims against Defendants Parker and Mays must be

dismissed. With no other claim against Parker, he will be dismissed as a party.

       B.      Motion for Summary Judgment

       The Court will grant summary judgment to a moving party that shows “there is no genuine

dispute as to any material fact” and that it is “entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A genuine dispute of material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Peffer v. Stephens, 880 F.3d 256, 262 (6th Cir.

2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court “must

ultimately decide ‘whether the evidence presents a sufficient disagreement to require submission

to a jury or whether it is so one-sided that one party must prevail as a matter of law.’” Burgess v.

Fischer, 735 F.3d 462, 471 (6th Cir. 2013) (quoting Anderson, 477 U.S. at 251–52). In doing so,

the Court “draw[s] all reasonable inferences in the light most favorable to the non-moving party.”

Davis v. Gallagher, 951 F.3d 743, 747 (6th Cir. 2020) (citing Anderson, 477 U.S. at 251–52).

               1.      Fourteenth Amendment

       Plaintiff asserts that Defendant Mays violated his substantive and procedural due process

rights under the Fifth and Fourteenth Amendments. As an initial matter, the Court analyzes this

claim under just the Fourteenth Amendment because the Fifth Amendment’s due process

guarantee “applies to federal, not state, officials.” Palmer v. Schuette, 768 F. App’x 422, 426–27

(6th Cir. 2019) (citing Scott v. Clay Cnty., 205 F.2d 867, 873 n.8 (6th Cir. 2000)). And because

Plaintiff’s “substantive due process claim is duplicative of his procedural due process claim,” the

Court analyzes these claims together under the rubric of procedural due process. Benson v. Osborn,



                                                  7

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 7 of 13 PageID #: 369
2018 WL 1628926, No. 16-1439, at *2 (6th Cir. Mar. 27, 2018); Kiser v. Kamdar, 831 F.3d 784,

791 (6th Cir. 2016) (quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)) (“The Supreme Court

has repeatedly held that where a particular amendment ‘provides an explicit textual source of

constitutional protection’ against a particular sort of government behavior, ‘that Amendment, not

the more generalized notion of “substantive due process,” must be the guide for analyzing such a

claim.’”).

       Turning to the merits, Plaintiff “must first demonstrate that he was deprived of ‘life, liberty,

or property’ by government action.” Heard v. Caruso, 351 F. App’x 1, 7 (6th Cir. 2009) (citing

Wilkinson v. Austin, 545 U.S. 209, 221 (2005)). Although “the Constitution itself does not give

rise to a liberty interest in avoiding transfer to more adverse conditions of confinement,”

Wilkinson, 545 U.S. at 221–22 (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)), prisoners

retain a liberty interest in avoiding conditions of confinement that “impose[] atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life,” id. at 223

(quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). In this case, however, Plaintiff has not

demonstrated that his challenged conditions in isolation at RMSI rose to this level.

       To “implicate due process considerations,” a prisoner’s confinement in more restrictive

conditions typically must be “prolonged or indefinite.” Bishawi v. Ne. Ohio Corr. Ctr., 628 F.

App’x 339, 344 (6th Cir. 2014) (citing Wilkinson, 545 U.S. at 224). Here, Plaintiff was in isolation

at RMSI for a total of twenty-two days—six days in administrative segregation and then sixteen

days on protective custody. This period of time is simply too brief to establish a constitutionally

protected interest. See id. (holding that sixty-nine days in administrative segregation did “not rise

to a procedural due process violation”); Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010)

(same, for sixty-one days); cf. Harden-Bey v. Rutter, 524 F.3d 789, 793 (6th Cir. 2008) (holding



                                                  8

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 8 of 13 PageID #: 370
that three years in administrative segregation without a definite end-point or periodic review may

be atypical and significant).

        Plaintiff also cannot avoid summary judgment by pointing to his loss of privileges when

transferred from RMSI to HCCF. 3 At this juncture, the Court accepts as true that HCCF is a less

secure facility where Plaintiff has no holiday meals, less outdoor recreation, more restrictions on

visitation, and a lower paying job. But “a prison inmate does not have a liberty interest in transfer

from one prison to another ‘for whatever reason or for no reason at all,’ within the State or to

another State, regardless of differing conditions in the prisons.” Bazzetta v. McGinnis, 430 F.3d

795, 804 (6th Cir. 2005) (quoting Meachum, 427 U.S. at 228). “This is true even though such a

transfer operates as a ‘real hardship’ on the inmate.” Id. (quoting Montanye v. Haymes, 427 U.S.

236, 242 n.4 (1976)).

        Accordingly, because Plaintiff has not carried his threshold burden of demonstrating that

he was deprived of a constitutionally protected liberty interest that entitled him to due process,

Defendants will be granted summary judgment on this claim.

                2.       Eighth Amendment

        Plaintiff asserts that Defendant Mays violated his Eighth Amendment right to be free from

inhumane conditions of confinement and deliberate indifference to serious psychological needs.



3
  The Court notes Plaintiff’s isolated deposition testimony that he improperly lost sentence credits because
of his placement in administrative segregation at RMSI, and that these credits should be returned to him.
(Doc. No. 50-1 at 30–31.) The operative complaint does not include any reference to sentence credits, and
“[i]t is improper to assume that . . . a defendant violated laws in ways not alleged” in the complaint. Becker
v. Montgomery, 43 F. App’x 914, 917 (6th Cir. 2002) (citing Cline v. Rogers, 87 F.3d 176, 184 (6th Cir.
1996)). Moreover, Plaintiff is represented by counsel, and counsel neither requested permission to file an
amended complaint including this potentially relevant assertion, nor referenced it in response to
Defendants’ motion for summary judgment. The Court, therefore, does not consider Plaintiff’s asserted loss
of sentence credits in evaluating his procedural due process claim. See Johnson v. Stine, No. 99-2462, 2000
WL 1359630, at *1 (6th Cir. Sept. 14, 2000) (citing Cline, 87 F.3d at 184) (“In contemplating both summary
judgment and dismissal for failure to state a claim the court is required to construe the allegations in the
plaintiff’s favor, but it is not proper to assume a plaintiff could prove facts which he has not alleged.”).

                                                      9

    Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 9 of 13 PageID #: 371
These claims have objective and subjective components. Richmond v. Settles, 450 F. App’x 448,

455 (6th Cir. 2011) (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)); Comstock v. McCrary,

273 F.3d 693, 702–03 (6th Cir. 2003). The Court will address each claim in turn.

                       a.      Conditions of Confinement

       The objective component of this claim requires a plaintiff to demonstrate “that he has been

deprived ‘of the minimal civilized measure of life’s necessities.’” Harden-Bey, 524 F.3d at 795

(quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). Thus, “[n]ot every unpleasant experience

a prisoner might endure while incarcerated constitutes cruel and unusual punishment within the

meaning of the Eighth Amendment.” Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011)

(quoting Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)). “The subjective component requires

the plaintiff to demonstrate that the prison officials acted wantonly, with deliberate indifference to

the plaintiff’s serious needs.” Id. (citing Farmer, 511 U.S. at 834).

       Plaintiff faced his harshest conditions for the first six days in isolation—from August 29,

2019, when he was placed in administrative segregation, until the evening of September 3, after

his mother met with Warden Mays. During that time, Plaintiff was in an isolated cell with ants,

black film on the floor, and no sinus or cholesterol medication, cleaning supplies, towel, cup, or

Bible. Plaintiff also was not allowed to shower, and he may have been denied food or drink on

unspecified occasions. Plaintiff testified in his deposition that RMSI officials denied his requests

for these items on Warden Mays’s instructions. Even assuming, based on this testimony, that

Plaintiff satisfies the subjective component of this claim against Warden Mays for this initial six-

day period, Plaintiff has not satisfied the objective component.

       In general, “placement in segregation” does not support an Eighth Amendment claim

because it is “a routine discomfort that is a part of the penalty that criminal offenders pay for their



                                                  10

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 10 of 13 PageID #: 372
offenses against society.” Harden-Bey, 524 F.3d at 795 (quoting Murray v. Unknown Evert, 84 F.

App’x 553, 556 (6th Cir. 2003)). The Sixth Circuit has specifically held that “deprivation of a

shower and other personal hygiene items” for the length of time experienced by Plaintiff—six

days—“is not actionable conduct.” Richmond, 450 F. App’x at 455 (citations omitted). And

although it is concerning that Plaintiff went six days without sinus and cholesterol medication,

Plaintiff does not present any evidence that his health suffered from this delay. See Blackmore v.

Kalamazoo Cnty., 390 F.3d 890, 898 (6th Cir. 2004) (citing Napier v. Madison Cnty., Ky., 238

F.3d 739, 742 (6th Cir. 2001)) (“[W]here the prisoner’s affliction is seemingly minor or non-

obvious[,] . . . medical proof is necessary to assess whether the delay caused a serious medical

injury.”). In short, despite his displeasure with the conditions in administrative segregation,

Plaintiff does not present evidence that these conditions deprived him of a basic human need. See

Alexander v. Vittitow, No. 17-1075, 2017 WL 7050641, at *5 (6th Cir. Nov. 9, 2017) (citing

Bishawi, 628 F. App’x at 345–46) (“Temporary loss of privileges and confinement in

segregation—without any allegations that basic human needs were not met—cannot establish an

Eighth Amendment claim.”).

       Moreover, for the sixteen-day period after administrative segregation, Plaintiff fails to

establish either the objective or subjective component. Objectively, Plaintiff’s conditions

improved on September 3, 2019, when he could take a shower and received his sinus and

cholesterol medication, towels, and a laundry bag. They improved again on September 5, after

Plaintiff was reclassified to protective custody and received clothes, a television, and a Bible.

Again, although Plaintiff found his conditions unpleasant, he has not demonstrated that he was

deprived of any basic human need for the sixteen-day period after reclassification to protective

custody through transfer to HCCF on September 20. See Richmond, 450 F. App’x at 455 (citing



                                               11

  Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 11 of 13 PageID #: 373
Wilson, 501 U.S. at 304) (“[T]he totality of the circumstances do not otherwise implicate the

prohibition against cruel and unusual punishment because [plaintiff] has not demonstrated that he

was deprived of an identifiable human need in combination with his conditions of confinement.”).

       Subjectively, Plaintiff’s improved conditions after his mother met with Warden Mays on

September 3, 2019, reflect that Mays was not deliberately indifferent. Plaintiff recognizes that

“some conditions improved” at that point, while maintaining that the overall conditions “were still

horrible.” (Doc. No. 51 ¶ 5.) Nonetheless, Plaintiff has not demonstrated that Mays “acted

wantonly and recklessly disregarded a substantial risk of harm to [his] health or safety” from

September 3 through Plaintiff’s transfer. See Grissom v. Davis, 55 F. App’x 756, 758 (6th Cir.

2003); Hestle v. Bauman, No. 16-2620, 2017 WL 5591495, at *2 (6th Cir. Mar. 23, 2017) (citing

Farmer, 511 U.S. at 844–45) (holding that prisoner failed to demonstrate deliberate indifferent to

complained-of conditions where “the defendants’ response to the problem was reasonable, even if

it did not immediately fix the issue”).

       Accordingly, Defendants are entitled to judgment as a matter of law on this claim.

                       b.      Deliberate Indifference to Psychological Needs

       Finally, a prisoner’s Eighth Amendment right to be free from deliberate indifference to

serious medical needs extends to “psychiatric needs.” Richmond v. Huq, 885 F.3d 928, 937 (6th

Cir. 2018) (citing Comstock, 273 F.3d at 702). The objective component of this claim requires a

plaintiff to demonstrate “that the medical need at issue is ‘sufficiently serious.’” Comstock, 273

F.3d at 702–03 (quoting Farmer, 511 U.S. at 834). “The subjective component requires a showing

that the ‘official kn[ew] of and disregard[ed] an excessive risk to inmate health or safety,’”

meaning that the official “‘must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.’” Richmond,



                                                12

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 12 of 13 PageID #: 374
885 F.3d at 939 (quoting Farmer, 511 U.S. at 837). Here, even assuming that Plaintiff’s asserted

anxiety, dark thoughts, and extreme depression were a sufficiently serious psychological need,

Plaintiff fails to establish the subjective component.

       On September 4 and 11, 2019, a mental health representative referred Plaintiff to a

psychiatric doctor. On September 18, the representative evaluated Plaintiff for a mental health

treatment plan, and the next day, a psychiatric doctor prescribed Plaintiff medication for anxiety

and depression. Plaintiff may be displeased with this level of treatment, but it does not rise to the

level of deliberate indifference. See Comstock, 273 F.3d at 703 (citing Estelle v. Gamble, 429 U.S.

97, 106 (1976)) (“When a prison doctor provides treatment, albeit carelessly or inefficaciously, to

a prisoner, he has not displayed a deliberate indifference to the prisoner’s needs, but merely a

degree of incompetence which does not rise to the level of a constitutional violation.”); see also

Powell v. Washington, 720 F. App’x 222, 229 (6th Cir. 2017) (rejecting claim for deliberate

indifference to psychological needs resulting from confinement in administrative segregation

where the prisoner “received visits from mental health counselors” and “was prescribed

medication to treat his mental disorders”).

       Accordingly, Defendants will be granted summary judgment on this claim.

III.   Conclusion

       For these reasons, Defendants’ Motion to Dismiss or for Summary Judgment (Doc. No.

46) will be granted, and this action will be dismissed.

       An appropriate Order is filed herewith.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 13

   Case 3:19-cv-00948 Document 53 Filed 11/23/20 Page 13 of 13 PageID #: 375
